532 S.E.2d 522 (1999)
350 N.C. 108
Mary Lou ADAMS, Employee
v.
AVX CORPORATION, Employer and
Liberty Mutual Insurance Company, Carrier.
No. 151PA98.
Supreme Court of North Carolina.
March 3, 1999.
George W. Lennon, Mike Ballance, Raleigh, for Adams.
Richard M. Lewis, Raleigh, Reed Acree, Jr., for AVX Corporation et al.
Prior report: 349 N.C. 676, 509 S.E.2d 411.
Upon consideration of the petition filed by Defendants for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of March 1999."
Justice MARTIN recused.